Moegast, J.
The United States, a the property of John Slidell. Joseph Brugere became the purchaser of a piece thereof.
On the death recover this property. They succeeded.
Brugere brings improvements, repairs, etc., which he put upon the property while it was in his possession.
He can improvements, etc., were made. It is true this ownership existed only during the lifetime of Slidell; still, during that time, it was absolute.
Slidell heirs was brought against him. This would deprive him of his right to recover the value of the improvements. If the suit between them was a question of title, as soon as the suit was instituted he could no longer set up possession in good faith.
It is therefore ordered, adjudged and decreed, the district court be avoided, annulled and reversed, aud that there be judgment in favor of the defendants, with costs in both courts.
Rehearing refused.